 


115 HRES 5 EH: Adopting rules for the One Hundred Fifteenth Congress.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 5 
In the House of Representatives, U. S.,

January 3, 2017
 
RESOLUTION 
Adopting rules for the One Hundred Fifteenth Congress. 
 
 
That the Rules of the House of Representatives of the One Hundred Fourteenth Congress, including applicable provisions of law or concurrent resolution that constituted rules of the House at the end of the One Hundred Fourteenth Congress, are adopted as the Rules of the House of Representatives of the One Hundred Fifteenth Congress, with amendments to the standing rules as provided in section 2, and with other orders as provided in sections 3, 4, and 5.  2.Changes to the Standing Rules (a)Decorum (1)In clause 3 of rule II, add the following new paragraph: 
 
(g) 
(1)The Sergeant-at-Arms is authorized and directed to impose a fine against a Member, Delegate, or the Resident Commissioner for the use of an electronic device for still photography or for audio or visual recording or broadcasting in contravention of clause 5 of rule XVII and any applicable Speaker’s announced policy on electronic devices. (2)A fine imposed pursuant to this paragraph shall be $500 for a first offense and $2,500 for any subsequent offense. 
(3) 
(A)The Sergeant-at-Arms shall promptly notify the Member, Delegate, or the Resident Commissioner, the Speaker, the Chief Administrative Officer, and the Committee on Ethics of any such fine. (B)Such Member, Delegate, or Resident Commissioner may appeal the fine in writing to the Committee on Ethics not later than 30 calendar days or five legislative days, whichever is later, after notification pursuant to subdivision (A). 
(C)Upon receipt of an appeal pursuant to subdivision (B), the Committee on Ethics shall have 30 calendar days or five legislative days, whichever is later, to either dismiss the fine or allow it to proceed. Upon a determination regarding the appeal or if no appeal has been filed at the expiration of the period specified in subdivision (B), the chair of the Committee on Ethics shall promptly notify the Member, Delegate, or the Resident Commissioner, the Speaker and the Chief Administrative Officer. The Speaker shall promptly lay such notification before the House. (4)The Sergeant-at-Arms and the Committee on Ethics are authorized to establish policies and procedures for the implementation of this paragraph.. 
(2)In clause 4 of rule II, add the following new paragraph:  (d) (1)Upon notification from the chair of the Committee on Ethics pursuant to clause 3(g)(3)(C), the Chief Administrative Officer shall deduct the amount of any fine levied under clause 3(g) from the net salary otherwise due the Member, Delegate, or the Resident Commissioner. 
(2)The Chief Administrative Officer is authorized to establish policies and procedures for such salary deductions.. (3)Rule XVII is amended by redesignating clause 9 as clause 10, and by inserting after clause 8 the following new clause: 
 
 
Legislative Proceedings9. 
(a)A Member, Delegate, the Resident Commissioner, officer, or employee of the House may not engage in disorderly or disruptive conduct in the Chamber, including—  (1)intentionally obstructing or impeding the passage of others in the Chamber;  
(2)the use of an exhibit to impede, disrupt, or disturb the proceedings of the House; and  (3)the denial of legislative instruments to others seeking to engage in legislative proceedings.  
(b)This clause establishes a standard of conduct within the meaning of clause 3(a)(2) of rule XI.. (b)Authorization and Oversight Plans (1)Clause 2(d) of rule X is amended to read as follows: 
 
(d) 
(1)Not later than February 15 of the first session of a Congress, each standing committee (other than the Committee on Appropriations, the Committee on Ethics, and the Committee on Rules) shall, in a meeting that is open to the public, adopt its authorization and oversight plan for that Congress. Such plan shall be submitted simultaneously to the Committee on Oversight and Government Reform, the Committee on House Administration, and the Committee on Appropriations. (2)Each such plan shall include, with respect to programs and agencies within the committee’s jurisdiction, and to the maximum extent practicable— 
(A)a list of such programs or agencies with lapsed authorizations that received funding in the prior fiscal year or, in the case of a program or agency with a permanent authorization, which has not been subject to a comprehensive review by the committee in the prior three Congresses; (B)a description of each such program or agency to be authorized in the current Congress; 
(C)a description of each such program or agency to be authorized in the next Congress, if applicable; (D)a description of any oversight to support the authorization of each such program or agency in the current Congress; and 
(E)recommendations for changes to existing law for moving such programs or agencies from mandatory funding to discretionary appropriations, where appropriate. (3)Each such plan may include, with respect to the programs and agencies within the committee’s jurisdiction— 
(A)recommendations for the consolidation or termination of such programs or agencies that are duplicative, unnecessary, or inconsistent with the appropriate roles and responsibilities of the Federal Government; (B)recommendations for changes to existing law related to Federal rules, regulations, statutes, and court decisions affecting such programs and agencies that are inconsistent with the authorities of the Congress under Article I of the Constitution; and 
(C)a description of such other oversight activities as the committee may consider necessary. (4)In the development of such plan, the chair of each committee shall coordinate with other committees of jurisdiction to ensure that programs and agencies are subject to routine, comprehensive authorization efforts. 
(5)Not later than March 31 in the first session of a Congress, after consultation with the Speaker, the Majority Leader, and the Minority Leader, the Committee on Oversight and Government Reform shall report to the House the authorization and oversight plans submitted by committees together with any recommendations that it, or the House leadership group described above, may make to ensure the most effective coordination of authorization and oversight plans and otherwise to achieve the objectives of this clause.. (2)In clause 1(d)(2)(B) of rule XI, insert authorization and before oversight. 
(3)In clause 1(d)(2)(C) of rule XI, insert authorization and before oversight.  (c)Amendments to Appropriation BillsIn clause 2 of rule XXI, add the following new paragraph: 
 
(g)An amendment to a general appropriation bill shall not be in order if proposing a net increase in the level of budget authority in the bill.. (d)Duplication of Federal ProgramsIn clause 3(c) of rule XIII, add the following new subparagraph: 
 
(5)On a bill or joint resolution that establishes or reauthorizes a Federal program, a statement indicating whether any such program is known to be duplicative of another such program, including at a minimum an explanation of whether any such program was included in a report to Congress pursuant to section 21 of Public Law 111–139 or whether the most recent Catalog of Federal Domestic Assistance (published pursuant to section 6104 of title 31, United States Code) identified other programs related to the program established or reauthorized by the measure.. (e)Recognition of Members (1)In clause 6 of rule I, strike The Speaker shall rise to put a question but may state it sitting.. 
(2)In clause 6(d) of rule XIII, strike rises and insert seeks recognition. (3)In clause 1(a) of rule XVII, strike rise and. 
(4)In clause 2 of rule XVII, strike rise at once and insert seek recognition. (5)In clause 5 of rule XVII, strike walk out of or across and insert exit or cross. 
(6)In clause 1(a) of rule XX, strike from their seats to and insert or otherwise indicate from their seats and. (f)Convening Outside the Hall of the HouseIn clause 12(d) of rule I, strike whenever and insert if. 
(g)Temporary Presiding Authority ClarificationIn clause 2(a) of rule II, insert and in the absence of a Member acting as Speaker pro tempore pursuant to clause 8(b)(3)(A) of rule I, after tempore,. (h)Continuing Litigation AuthoritiesIn clause 8 of rule II, add the following new paragraph: 
 
(c)The House, the Speaker, a committee or the chair of a committee authorized during a prior Congress to act in a litigation matter is authorized to act as the successor in interest to the House, the Speaker, such committee or the chair of such committee of a prior Congress, respectively, with respect to such litigation matter, and to take such steps as may be appropriate to ensure continuation of such litigation matter.. (i)Clarifying Staff Access to the House FloorIn clause 5 of rule IV, strike shall remain at the desk and. 
(j)Member RecordsIn clause 6 of rule VII— (1)redesignate paragraphs (a) and (b) as subparagraphs (1) and (2); 
(2)designate the existing sentence as paragraph (a); (3)in paragraph (a) (as so designated), insert as described in paragraph (b) after Resident Commissioner; and 
(4)add at the end the following new paragraph:   (b)Records created, generated, or received by the congressional office of a Member, Delegate, or the Resident Commissioner in the performance of official duties are exclusively the personal property of the individual Member, Delegate, or the Resident Commissioner and such Member, Delegate, or Resident Commissioner has control over such records.. 
(k)Response to SubpoenasAmend rule VIII to read as follows—  Rule VIIIResponse to Subpoenas 1. (a)When a Member, Delegate, Resident Commissioner, officer, or employee of the House is properly served with a judicial subpoena or order, such Member, Delegate, Resident Commissioner, officer, or employee shall comply, consistently with the privileges and rights of the House, with the judicial subpoena or order as hereinafter provided, unless otherwise determined under this rule. 
(b)For purposes of this rule, ‘judicial subpoena or order’ means a judicial subpoena or judicial order directing appearance as a witness relating to the official functions of the House or for the production or disclosure of any document relating to the official functions of the House. 2. (a)Upon receipt of a properly served judicial subpoena or order, a Member, Delegate, Resident Commissioner, officer, or employee of the House shall promptly notify the Speaker in writing of its receipt together with either: 
(1)a determination as to whether the issuance of the judicial subpoena or order is a proper exercise of jurisdiction by the court and is consistent with the privileges and rights of the House; or (2)a statement that such Member, Delegate, Resident Commissioner, officer, or employee of the House intends to make a determination with respect to the matters described in subparagraph (1). 
(b)The notification required by paragraph (a) shall promptly be laid before the House by the Speaker. 3. (a)Except as specified in paragraph (b) or otherwise ordered by the House, upon notification to the House that a judicial subpoena or order is a proper exercise of jurisdiction by the court and is consistent with the privileges and rights of the House, the Member, Delegate, Resident Commissioner, officer, or employee of the House shall comply with the judicial subpoena or order by supplying copies. 
(b)Under no circumstances may minutes or transcripts of executive sessions, or evidence of witnesses in respect thereto, be disclosed or copied. During a period of recess or adjournment of longer than three days, the Speaker may authorize compliance or take such other action as the Speaker considers appropriate under the circumstances. Upon the reconvening of the House, all matters that transpired under this clause shall promptly be laid before the House by the Speaker. 4.Nothing in this rule shall be construed to deprive, condition, or waive the constitutional or legal privileges or rights applicable or available at any time to a Member, Delegate, Resident Commissioner, officer, or employee of the House, or of the House itself, or the right of such Member, Delegate, Resident Commissioner, officer, or employee, or of the House itself, to assert such privileges or rights before a court in the United States..  
(l)Requirements for SubcommitteesAmend clause 5(d)(2) of rule X to read as follows:  (2) (A)A committee that maintains a subcommittee on oversight may have not more than six subcommittees. 
(B)The Committee on Appropriations may have not more than 13 subcommittees. (C)The Committee on Armed Services may have not more than seven subcommittees. 
(D)The Committee on Foreign Affairs may have not more than seven subcommittees. (E)The Committee on Oversight and Government Reform may have not more than seven subcommittees. 
(F)The Committee on Transportation and Infrastructure may have not more than six subcommittees.. (m)Committee HearingsIn clause 2(g)(2)(D) of rule XI, insert , the Committee on Homeland Security after Armed Services. 
(n)Referrals to the Court of Claims 
(1)In clause 1(a)(1) of rule XIII— (A)insert or before releasing; and 
(B)strike , or referring a claim to the Court of Claims; and (2)In clause 3 of rule XVIII— 
(A)insert or before releasing; and (B)strike , or referring a claim to the Court of Claims. 
(o)Contents of Committee Reports Showing Changes to Existing LawClause 3(e)(1) of rule XIII is amended by striking accompanying document— and all that follows and inserting “accompanying document (showing by appropriate typographical devices the omissions and insertions proposed)—  (A)the entire text of each section of a statute that is proposed to be repealed; and 
(B)a comparative print of each amendment to the entire text of a section of a statute that the bill or joint resolution proposes to make.. (p)Authority to Postpone Record Votes on Certain MotionsIn clause 8(a)(2) of rule XX— 
(1)Redesignate subdivisions (E) through (H) as subdivisions (G) through (J), respectively;  (2)Insert after subdivision (D) the following new subdivisions: 
 
(E)The question of adopting a motion to recommit. (F)The question of adopting a motion to concur in a Senate amendment, with or without amendment.; and 
(3)In subdivision (G) (as redesignated), strike subdivision (A), (B), (C), or (D) and insert subdivisions (A) through (F). (q)Conforming Guidelines for Five-Minute VotingIn clause 9 of rule XX— 
(1)In paragraph (a), insert or after the semicolon; and (2)Strike paragraphs (b) and (c) and insert the following:  
 
(b)if in the discretion of the Speaker Members would be afforded an adequate opportunity to vote— (1)on any question arising after a report from the Committee of the Whole without debate or intervening motion; or 
(2)on the question of adoption of a motion to recommit (or ordering the previous question thereon) arising without intervening motion or debate other than debate on the motion.. (r)Electronic AvailabilityIn clause 3 of rule XXIX, strike in electronic form at a location designated by the Committee on House Administration and insert at an electronic document repository operated by the Clerk. 
(s)Comparative Prints for Bills or Joint Resolutions Considered on FloorEffective December 31, 2017, in rule XXI, add at the end the following new clause:  12. (a) (1)Before a bill or joint resolution proposing to repeal or amend a statute or part thereof may be considered, there shall be made available on a publicly available website of the House an easily searchable electronic comparative print that shows how the bill or joint resolution proposes to change current law, showing (to the greatest extent practicable) by appropriate typographical devices the omissions and insertions proposed. 
(2)Before an amendment in the nature of a substitute may be considered if the amendment proposes to repeal or amend a statute or part thereof, there shall be made available on a publicly available website of the House an easily searchable electronic comparative print that shows (to the greatest extent practicable) how the amendment proposes to change current law, showing by appropriate typographical devices the omissions and insertions proposed. (b)If a committee reports a bill or joint resolution, before the bill or joint resolution may be considered with text different from the text reported, there shall be made available on a publicly available website of the House a document that shows, by appropriate typographical devices, the differences between the text of the bill or joint resolution as proposed to be considered and the text of the bill or joint resolution as reported.. 
(t)Appointment of ChairClause 1 of rule XVIII is amended by inserting , Delegate, or the Resident Commissioner after Member.   3.Separate Orders (a)Holman RuleDuring the first session of the One Hundred Fifteenth Congress, any reference in clause 2 of rule XXI to a provision or amendment that retrenches expenditures by a reduction of amounts of money covered by the bill shall be construed as applying to any provision or amendment (offered after the bill has been read for amendment) that retrenches expenditures by— 
(1)the reduction of amounts of money in the bill; (2)the reduction of the number and salary of the officers of the United States; or 
(3)the reduction of the compensation of any person paid out of the Treasury of the United States. (b)Staff Deposition Authority (1)During the One Hundred Fifteenth Congress, the chair of a standing committee (other than the Committee on House Administration or the Committee on Rules), and the chair of the Permanent Select Committee on Intelligence, upon consultation with the ranking minority member of such committee, may order the taking of depositions, including pursuant to subpoena, by a member or counsel of such committee. 
(2)Depositions taken under the authority prescribed in this subsection shall be subject to regulations issued by the chair of the Committee on Rules and printed in the Congressional Record. (3)At least one member of the committee shall be present at each deposition taken under the authority prescribed in this subsection, unless— 
(A)the witness to be deposed agrees in writing to waive this requirement; or (B)the committee authorizes the taking of a specified deposition without the presence of a member during a specified period, provided that the House is not in session on the day of the deposition.  
(c)Independent Payment Advisory BoardSection 1899A(d) of the Social Security Act shall not apply in the One Hundred Fifteenth Congress. (d)Providing for Transparency With Respect to Memorials Submitted Pursuant to Article V of the Constitution of the United StatesWith respect to any memorial presented under clause 3 of rule XII purporting to be an application of the legislature of a State calling for a convention for proposing amendments to the Constitution of the United States pursuant to Article V, or a rescission of any such prior application— 
(1)the chair of the Committee on the Judiciary shall, in the case of such a memorial presented in the One Hundred Fourteenth Congress or the One Hundred Fifteenth Congress, and may, in the case of such a memorial presented prior to the One Hundred Fourteenth Congress, designate any such memorial for public availability by the Clerk; and (2)the Clerk shall make such memorials as are designated pursuant to paragraph (1) publicly available in electronic form, organized by State of origin and year of receipt, and shall indicate whether the memorial was designated as an application or a rescission. 
(e)Spending Reduction Amendments in Appropriations Bills 
(1)During the reading of a general appropriation bill for amendment in the Committee of the Whole House on the state of the Union, it shall be in order to consider en bloc amendments proposing only to transfer appropriations from an object or objects in the bill to a spending reduction account. When considered en bloc under this paragraph, such amendments may amend portions of the bill not yet read for amendment (following disposition of any points of order against such portions) and are not subject to a demand for division of the question in the House or in the Committee of the Whole. (2)Except as provided in paragraph (1), it shall not be in order to consider an amendment to a spending reduction account in the House or in the Committee of the Whole House on the state of the Union.  
(3)A point of order under clause 2(b) of rule XXI shall not apply to a spending reduction account. (4)A general appropriation bill may not be considered in the Committee of the Whole House on the state of the Union unless it includes a spending reduction account as the last section of the bill. An order to report a general appropriation bill to the House shall constitute authority for the chair of the Committee on Appropriations to add such a section to the bill or modify the figure contained therein. 
(5)For purposes of this subsection, the term spending reduction account means an account in a general appropriation bill that bears that caption and contains only— (A)a recitation of the amount by which an applicable allocation of new budget authority under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of new budget authority proposed by the bill; or 
(B)if no such allocation is in effect, $0. (f)Point of Order Against Motion to Rise and Report (1)During the One Hundred Fifteenth Congress, except as provided in paragraph (3), a motion that the Committee of the Whole rise and report a bill to the House shall not be in order if the bill, as amended, exceeds an applicable allocation of new budget authority under section 302(b) of the Congressional Budget Act of 1974, as estimated by the Committee on the Budget.  
(2)If a point of order under paragraph (1) is sustained, the Chair shall put the question: Shall the Committee of the Whole rise and report the bill to the House with such amendments as may have been adopted notwithstanding that the bill exceeds its allocation of new budget authority under section 302(b) of the Congressional Budget Act of 1974?. Such question shall be debatable for 10 minutes equally divided and controlled by a proponent of the question and an opponent but shall be decided without intervening motion. (3)Paragraph (1) shall not apply— 
(A)to a motion offered under clause 2(d) of rule XXI; or (B)after disposition of a question under paragraph (2) on a given bill. 
(4)If a question under paragraph (2) is decided in the negative, no further amendment shall be in order except— (A)one proper amendment, which shall be debatable for 10 minutes equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole; and 
(B)pro forma amendments, if offered by the chair or ranking minority member of the Committee on Appropriations or their designees, for the purpose of debate.  (g)Limitation on Advance Appropriations (1)Except as provided in paragraph (2), any general appropriation bill or bill or joint resolution continuing appropriations, or amendment thereto or conference report thereon, may not provide an advance appropriation. 
(2)An advance appropriation may be provided for programs, projects, activities, or accounts identified in a list submitted for printing in the Congressional Record by the chair of the Committee on the Budget (when elected) under the heading— (A)Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority; and 
(B)Veterans Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $66,385,032,000 in new budget authority. (3)DefinitionThe term advance appropriation means any new discretionary budget authority provided in a general appropriation bill or bill or joint resolution continuing appropriations for fiscal year 2017, or any amendment thereto or conference report thereon, that first becomes available for the fiscal year following fiscal year 2017. 
(h)Point of Order Against Increasing Direct Spending 
(1)Congressional Budget Office Analysis of ProposalsThe Director of the Congressional Budget Office shall, to the extent practicable, prepare an estimate of whether a bill or joint resolution reported by a committee (other than the Committee on Appropriations), or amendment thereto or conference report thereon, would cause, relative to current law, a net increase in direct spending in excess of $5,000,000,000 in any of the 4 consecutive 10-fiscal year periods beginning with the first fiscal year that is 10 fiscal years after the current fiscal year. (2)Point of OrderIt shall not be in order to consider any bill or joint resolution reported by a committee, or amendment thereto or conference report thereon, that would cause a net increase in direct spending in excess of $5,000,000,000 in any of the 4 consecutive 10-fiscal year periods described in paragraph (1). 
(3)Determinations of Budget LevelsFor purposes of this subsection, the levels of net increases in direct spending shall be determined on the basis of estimates provided by the chair of the Committee on the Budget. (4)LimitationThis subsection shall not apply to any bill or joint resolution, or amendment thereto or conference report thereon— 
(A)repealing the Patient Protection and Affordable Care Act and title I and subtitle B of title II of the Health Care and Education Affordability Reconciliation Act of 2010;  (B)reforming the Patient Protection and Affordable Care Act and the Health Care and Education Affordability Reconciliation Act of 2010; or 
(C)for which the chair of the Committee on the Budget has made an adjustment to the allocations, levels, or limits contained in the most recently adopted concurrent resolution on the budget. (i)Disclosure of Directed Rule Makings (1)The report of a committee on a bill or joint resolution shall include a list of directed rule makings required by the measure or a statement that the proposition contains no directed rule makings. 
(2)For purposes of this subsection, the term directed rule making means a specific rule making within the meaning of section 551 of title 5, United States Code, specifically directed to be completed by a provision in the measure, but does not include a grant of discretionary rule making authority. (j)Exercise Facilities for Former MembersDuring the One Hundred Fifteenth Congress— 
(1)The House of Representatives may not provide access to any exercise facility which is made available exclusively to Members and former Members, officers and former officers of the House of Representatives, and their spouses to any former Member, former officer, or spouse who is a lobbyist registered under the Lobbying Disclosure Act of 1995 or any successor statute or agent of a foreign principal as defined in clause 5 of rule XXV. For purposes of this subsection, the term Member includes a Delegate or Resident Commissioner to the Congress. (2)The Committee on House Administration shall promulgate regulations to carry out this subsection. 
(k)Numbering of BillsIn the One Hundred Fifteenth Congress, the first 10 numbers for bills (H.R. 1 through H.R. 10) shall be reserved for assignment by the Speaker and the second 10 numbers for bills (H.R. 11 through H.R. 20) shall be reserved for assignment by the Minority Leader. (l)Inclusion of Citations for Proposed Repeals and AmendmentsTo the maximum extent practicable and consistent with established drafting conventions, an instruction in a bill or joint resolution proposing to repeal or amend any law or part thereof not contained in a codified title of the United States Code shall include, in parentheses immediately following the designation of the matter proposed to be repealed or amended, the applicable United States Code citation (which may be a note in the United States Code), or, if no such citation is available, an appropriate alternative citation to the applicable law or part. 
(m)Broadening Availability of Legislative Documents in Machine-Readable FormatsThe Committee on House Administration, the Clerk, and other officers and officials of the House shall continue efforts to broaden the availability of legislative documents in machine readable formats in the One Hundred Fifteenth Congress in furtherance of the institutional priority of improving public availability and use of legislative information produced by the House and its committees. (n)Congressional Member Organization Transparency Reform (1)Payment of salaries and expenses through account of organizationA Member of the House of Representatives and an eligible Congressional Member Organization may enter into an agreement under which— 
(A)an employee of the Member’s office may carry out official and representational duties of the Member by assignment to the Organization; and (B)to the extent that the employee carries out such duties under the agreement, the Member shall transfer the portion of the Members’ Representation Allowance of the Member which would otherwise be used for the salary and related expenses of the employee to a dedicated account in the House of Representatives which is administered by the Organization, in accordance with the regulations promulgated by the Committee on House Administration under paragraph (2). 
(2)RegulationsThe Committee on House Administration (hereafter referred to in this subsection as the “Committee”) shall promulgate regulations as follows: (A)Use of MRAPursuant to the authority of section 101(d) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341(d)), the Committee shall prescribe regulations to provide that an eligible Congressional Member Organization may use the amounts transferred to the Organization’s dedicated account under paragraph (1)(B) for the same purposes for which a Member of the House of Representatives may use the Members’ Representational Allowance, except that the Organization may not use such amounts for franked mail, official travel, or leases of space or vehicles. 
(B)Maintenance of limitations on number of shared employeesPursuant to the authority of section 104(d) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(d)), the Committee shall prescribe regulations to provide that an employee of the office of a Member of the House of Representatives who is covered by an agreement entered into under paragraph (1) between the Member and an eligible Congressional Member Organization shall be considered a shared employee of the Member’s office and the Organization for purposes of such section, and shall include in such regulations appropriate accounting standards to ensure that a Member of the House of Representatives who enters into an agreement with such an Organization under paragraph (1) does not employ more employees than the Member is authorized to employ under such section. (C)Participation in student loan repayment programPursuant to the authority of section 105(b) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 4536(b)), relating to the student loan repayment program for employees of the House, the Committee shall promulgate regulations to provide that, in the case of an employee who is covered by an agreement entered into under paragraph (1) between a Member of the House of Representatives and an eligible Congressional Member Organization and who participates in such program while carrying out duties under the agreement— 
(i)any funds made available for making payments under the program with respect to the employee shall be transferred to the Organization’s dedicated account under paragraph (1)(B); and (ii)the Organization shall use the funds to repay a student loan taken out by the employee, under the same terms and conditions which would apply under the program if the Organization were the employing office of the employee. 
(D)Access to House servicesThe Committee shall prescribe regulations to ensure that an eligible Congressional Member Organization has appropriate access to services of the House. (E)Other regulationsThe Committee shall promulgate such other regulations as may be appropriate to carry out this subsection. 
(3)Eligible congressional member organization definedIn this subsection, the term eligible Congressional Member Organization means, with respect to the One Hundred Fifteenth Congress, an organization meeting each of the following requirements: (A)The organization is registered as a Congressional Member Organization with the Committee on House Administration. 
(B)The organization designates a single Member of the House of Representatives to be responsible for the administration of the organization, including the administration of the account administered under paragraph (1)(B), and includes the identification of such Member with the statement of organization that the organization files and maintains with the Committee on House Administration. (C)At least 3 employees of the House are assigned to work for the organization. 
(D)During the One Hundred Fourteenth Congress, at least 30 Members of the House of Representatives used a portion of the Members’ Representational Allowance of the Member for the salary and related expenses of an employee who was a shared employee of the Member’s office and the organization. (E)The organization files a statement with the Committee on House Administration and the Chief Administrative Officer of the House of Representatives certifying that it will administer an account in accordance with paragraph (1)(B). 
(o)Social Security Solvency 
(1)Point of orderDuring the One Hundred Fifteenth Congress, it shall not be in order to consider a bill or joint resolution, or an amendment thereto or conference report thereon, that reduces the actuarial balance by at least .01 percent of the present value of future taxable payroll of the Federal Old-Age and Survivors Insurance Trust Fund established under section 201(a) of the Social Security Act for the 75-year period utilized in the most recent annual report of the Board of Trustees provided pursuant to section 201(c)(2) of the Social Security Act. (2)ExceptionParagraph (1) shall not apply to a measure that would improve the actuarial balance of the combined balance in the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for the 75-year period utilized in the most recent annual report of the Board of Trustees provided pursuant to section 201(c)(2) of the Social Security Act. 
(p)SubcommitteesNotwithstanding clause 5(d) of rule X, during the One Hundred Fifteenth Congress the Committee on Agriculture may have not more than six subcommittees. (q)Treatment of Conveyances of Federal Land (1)In generalIn the One Hundred Fifteenth Congress, for all purposes in the House, a provision in a bill or joint resolution, or in an amendment thereto or a conference report thereon, requiring or authorizing a conveyance of Federal land to a State, local government, or tribal entity shall not be considered as providing new budget authority, decreasing revenues, increasing mandatory spending, or increasing outlays. 
(2)DefinitionsIn this subsection: (A)The term conveyance means any method, including sale, donation, or exchange, by which all or any portion of the right, title, and interest of the United States in and to Federal land is transferred to another entity.  
(B)The term Federal land means any land owned by the United States, including the surface estate, the subsurface estate, or any improvements thereon. (C)The term State means any of the several States, the District of Columbia, or a territory (including a possession) of the United States.   
4.Committees, Commissions, and House Offices 
(a)House Democracy PartnershipHouse Resolution 24, One Hundred Tenth Congress, shall apply in the One Hundred Fifteenth Congress in the same manner as such resolution applied in the One Hundred Tenth Congress except that the commission concerned shall be known as the House Democracy Partnership. (b)Tom Lantos Human Rights CommissionSections 1 through 7 of House Resolution 1451, One Hundred Tenth Congress, shall apply in the One Hundred Fifteenth Congress in the same manner as such provisions applied in the One Hundred Tenth Congress, except that— 
(1)the Tom Lantos Human Rights Commission may, in addition to collaborating closely with other professional staff members of the Committee on Foreign Affairs, collaborate closely with professional staff members of other relevant committees; and (2)the resources of the Committee on Foreign Affairs which the Commission may use shall include all resources which the Committee is authorized to obtain from other offices of the House of Representatives. 
(c)Office of Congressional EthicsSection 1 of House Resolution 895, One Hundred Tenth Congress, shall apply in the One Hundred Fifteenth Congress in the same manner as such provision applied in the One Hundred Tenth Congress, except that— (1)the Office of Congressional Ethics shall be treated as a standing committee of the House for purposes of section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i)); 
(2)references to the Committee on Standards of Official Conduct shall be construed as references to the Committee on Ethics; (3)any requirement for concurrence in section 1(b)(1) shall be construed as a requirement for consultation; 
(4)the second sentence of section 1(b)(6)(A) shall not apply; (5)members subject to section 1(b)(6)(B) may be reappointed for a third additional term; 
(6)any individual who is the subject of a preliminary review or second-phase review by the board shall be informed of the right to be represented by counsel and invoking that right should not be held negatively against them; and (7)the Office may not take any action that would deny any person any right or protection provided under the Constitution of the United States. 
5.Orders of Business 
(a)The Speaker may recognize a Member for the reading of the Constitution on any legislative day through January 13, 2017. (b) Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 21) to amend chapter 8 of title 5, United States Code, to provide for en bloc consideration in resolutions of disapproval for midnight rules, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
